KORE RESOURCES INC. 1101 Brickell Avenue, South Tower, 8th Floor Miami, Florida 33131 June 4, 2015 United States Securities and Exchange Commission Division of Corporation Finance treet, N.E. Washington, DC 20549 Attention:Tia L. Jenkins Re: Kore Resources, Inc. Amendment No. 5 to Form 8-K Filed March 24, 2015 Form 8-K Filed May 5, 2015 File No. 000-54977 Dear Ms. Jenkins: This letter is submitted by Kore Resources, Inc. (the "Company") with respect to the comments of the reviewing staff (“Staff”) of the Securities and Exchange Commission (“Commission”) in connection with the above referenced filing as set forth in the comment letter of May 27, 2015. The Company will account for the aforementioned rescinded share agreement in our financial statements under ASC 205-20 Accounting for Discontinued Operations.Additionally, our fiscal year will continue to end on June 30. Sincerely, /s/ Matthew Killeen Matthew Killeen Chief Executive Officer
